Exhibit 10.5

AMENDMENT NO. 11 TO AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

This Amendment No. 11 to Amended and Restated Receivables Purchase Agreement
(this "Amendment”) is dated as of August 29, 2007, among Avnet Receivables
Corporation, a Delaware corporation (“Seller”), Avnet, Inc., a New York
corporation (“Avnet”), as initial Servicer (the Servicer together with Seller,
the “Seller Parties” and each a "Seller Party”), each Financial Institution
signatory hereto (collectively, the "Financial Institutions”), each Company
signatory hereto (the “Companies”) and JPMorgan Chase Bank, N.A. (successor by
merger to Bank One, NA (Main Office Chicago)), as agent for the Purchasers (the
“Agent”).

RECITALS

Each of the parties hereto entered into that certain Amended and Restated
Receivables Purchase Agreement, dated as of February 6, 2002, and amended such
Amended and Restated Receivables Purchase Agreement pursuant to Amendment No. 1
thereto, dated as of June 26, 2002, and further amended such Amended and
Restated Receivables Purchase Agreement pursuant to Amendment No. 2 thereto,
dated as of November 25, 2002, and further amended such Amended and Restated
Receivables Purchase Agreement pursuant to Amendment No. 3 thereto, dated as of
December 9, 2002, and further amended such Amended and Restated Receivables
Purchase Agreement pursuant to Amendment No. 4 thereto, dated as of December 12,
2002, and further amended such Amended and Restated Receivables Purchase
Agreement pursuant to Amendment No. 5 thereto, dated as of June 23, 2003, and
further amended such Amended and Restated Receivables Purchase Agreement
pursuant to Amendment No. 6 thereto, dated as of August 15, 2003, and further
amended such Amended and Restated Receivables Purchase Agreement pursuant to
Amendment No. 7 thereto, dated as of August 3, 2005, and further amended such
Amended and Restated Receivables Purchase Agreement pursuant to Amendment No. 8
thereto, dated as of August 1, 2006, and further amended such Amended and
Restated Receivables Purchase Agreement pursuant to Amendment No. 9 thereto,
dated as of August 31, 2006, and further amended such Amended and Restated
Receivables Purchase Agreement pursuant to Amendment No. 10 thereto, dated as of
January 12, 2007 (such Amended and Restated Receivables Purchase Agreement, as
so amended, the “Purchase Agreement”).

Each Seller Party has requested that the Agent and the Purchasers amend certain
provisions of the Purchase Agreement, all as more fully described herein.

Subject to the terms and conditions hereof, each of the parties hereto now
desires to amend the Purchase Agreement as more particularly described herein.

AGREEMENT

NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

Section 1. Definitions Used Herein. Capitalized terms used herein and not
otherwise defined herein shall have the respective meanings set forth for such
terms in, or incorporated by reference into, the Purchase Agreement.

Section 2. Amendments. Subject to the terms and conditions set forth herein, the
Purchase Agreement is hereby amended as follows:

(a) Section 9.1(f) of the Purchase Agreement is hereby amended by amending and
restating such Section in its entirety to read as follows:

As at the end of any fiscal month, the three-month rolling average of the
Delinquency Ratio Trigger shall exceed 8.00%, or the three-month rolling average
of the Dilution Ratio Trigger shall exceed 8.25%, or the three-month rolling
average of the Loss Ratio Trigger shall exceed 5.25%.

(b) The definition of “Liquidity Termination Date” appearing in Exhibit I to the
Purchase Agreement is hereby amended by amending and restating such definition
in its entirety to read as follows:

"Liquidity Termination Date” means August 28, 2008.

(c) The definitions of each of “Default Ratio,” “Dilution Horizon Ratio,”
“Dilution Percentage,” “Dilution Ratio,” “Dilution Ratio Trigger,” “Loss Horizon
Factor” and “Loss Percentage,” each appearing in Exhibit I to the Purchase
Agreement, are hereby amended by deleting in its entirety each occurrence of the
phrase “calendar month” where such phrase appears in each such definition and
replacing each such phrase with the phrase “fiscal month.”

(d) Exhibit IV to the Purchase Agreement is hereby deleted in its entirety and
replaced with Annex A hereto.

(e) Schedule D to the Purchase Agreement is hereby deleted in its entirety and
replaced with Annex B hereto.

Section 3. Conditions to Effectiveness of this Amendment. This Amendment shall
become effective as of the date hereof, upon the satisfaction of the conditions
precedent that:

(a) Amendment. The Agent shall have received, on or before the date hereof,
executed counterparts of this Amendment, duly executed by each of the parties
hereto.

(b) Representations and Warranties. As of the date hereof, both before and after
giving effect to this Amendment, all of the representations and warranties
contained in the Purchase Agreement and in each other Transaction Document shall
be true and correct in all material respects as though made on the date hereof
(and by its execution hereof, each of Seller and the Servicer shall be deemed to
have represented and warranted such).

(c) No Amortization Event. As of the date hereof, both before and after giving
effect to this Amendment, no Amortization Event or Potential Amortization Event
shall have occurred and be continuing (and by its execution hereof, each of
Seller and the Servicer shall be deemed to have represented and warranted such).

(d) Amendment Fee. On or before the date hereof, each Financial Institution
shall have received an Amendment Fee in an amount equal to 0.05% multiplied by
such Financial Institution’s Commitment.

Section 4. Miscellaneous.

(a) Effect; Ratification. The amendments set forth herein are effective solely
for the purposes set forth herein and shall be limited precisely as written, and
shall not be deemed to (i) be a consent to, or an acknowledgment of, any
amendment, waiver or modification of any other term or condition of the Purchase
Agreement or of any other instrument or agreement referred to therein or
(ii) prejudice any right or remedy which any Purchaser or the Agent may now have
or may have in the future under or in connection with the Purchase Agreement, as
amended hereby, or any other instrument or agreement referred to therein. Each
reference in the Purchase Agreement to “this Agreement,” “herein,” “hereof” and
words of like import and each reference in the other Transaction Documents to
the Purchase Agreement or to the “Receivables Purchase Agreement” or to the
“Purchase Agreement” shall mean the Purchase Agreement as amended hereby. This
Amendment shall be construed in connection with and as part of the Purchase
Agreement and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Purchase Agreement and each other instrument or
agreement referred to therein, except as herein amended, are hereby ratified and
confirmed and shall remain in full force and effect.

(b) Transaction Documents. This Amendment is a Transaction Document executed
pursuant to the Purchase Agreement and shall be construed, administered and
applied in accordance with the terms and provisions thereof.

(c) Costs, Fees and Expenses. Without limiting Section 10.3 of the Purchase
Agreement, Seller agrees to reimburse the Agent and the Purchasers upon demand
for all reasonable and documented out-of-pocket costs, fees and expenses
(including the reasonable fees and expenses of counsels to any of the Agent and
the Purchasers) incurred in connection with the preparation, execution and
delivery of this Amendment.

(d) Counterparts. This Amendment may be executed in any number of counterparts,
each such counterpart constituting an original and all of which when taken
together shall constitute one and the same instrument.

(e) Severability. Any provision contained in this Amendment that is held to be
inoperative, unenforceable or invalid in any jurisdiction shall, as to that
jurisdiction, be inoperative, unenforceable or invalid without affecting the
remaining provisions of this Amendment in that jurisdiction or the operation,
enforceability or validity of such provision in any other jurisdiction.

(f) GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE
LAW OF SUCH STATE THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF A
JURISDICTION OTHER THAN SUCH STATE.

(g) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS AMENDMENT, ANY DOCUMENT EXECUTED BY ANY SELLER PARTY
PURSUANT TO THIS AMENDMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR
THEREUNDER.

(h) Funding Agreement Consent. By its execution hereof, JPMorgan Chase Bank,
N.A. (successor by merger to Bank One, NA (Main Office Chicago)), in its
capacity as a party to any applicable Funding Agreement with or for the benefit
of Chariot Funding LLC (successor to Preferred Receivables Funding Company LLC)
(“Chariot”), hereby (i) consents to Chariot’s execution of this Amendment and
the transactions contemplated hereby, (ii) acknowledges that this Amendment has
been made available to and has been reviewed by it, (iii) consents to this
Amendment and (iv) deems this paragraph to satisfy any applicable requirements
regarding this Amendment set forth in any such Funding Agreement.

(Signature Pages Follow)

1

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers as of the date first
written above.

AVNET RECEIVABLES CORPORATION, as Seller

By:
Name:
Title:


AVNET, INC., as Servicer

By:
Name:
Title:


CHARIOT FUNDING LLC (successor to Preferred

Receivables Funding Company LLC), as a Company

By:
Name:
Title:


JPMORGAN CHASE BANK, N.A. (successor by merger

to Bank One, NA (Main Office Chicago)), as a Financial Institution and as Agent

By:
Name:
Title:


2

LIBERTY STREET FUNDING CORP., as a Company

By:
Name:
Title:


THE BANK OF NOVA SCOTIA, as a Financial

Institution

By:
Name:
Title:


3

AMSTERDAM FUNDING CORPORATION, as a Company

By:
Name:
Title:


ABN AMRO BANK N.V., as a Financial Institution

By:
Name:
Title:


By:
Name:
Title:


4

STARBIRD FUNDING CORPORATION, as a Company

By:
Name:
Title:


BNP PARIBAS, acting through its New York Branch, as a Financial Institution

By:
Name:
Title:


By:

Name:

5

Title:

Annex A

EXHIBIT IV

NAMES OF COLLECTION BANKS; COLLECTION ACCOUNTS

         
Lock-Box
  Related Collection Account
 
       
1. Bank of America, N.A. Ms. Cindy Hastings 555 S. Flower Street, 3rd Floor Los
Angeles, California 90071 Lock-Boxes
       
 
       
P.O. Box 847722 Dallas, Texas 75202-7722
  Deposit Account Number: 3752134661
 
       
2. JPMorgan Chase Bank, N.A. Timothy Marek 1 Chase Manhattan Plaza, 7th Fl New
York, NY 10005 Lock-Boxes
       
 
       
P.O. Box #100340 Pasadena, California 91189-0340 P.O. Box #70390 Chicago,
Illinois 60673-0390
  Deposit Account Number: 59-37116
 
       

6

Annex B

SCHEDULE D
PRICING GRID

                  Rating of Long-Term         Debt of Avnet   Facility Fee  
Program Fee Category 1                
BBB or higher by S&P
               
or Baa2 or higher by
               
Moody’s
    0.125 %     0.175 %
Category 2
               
 
               
BBB- by S&P or Baa3
               
by Moody’s
    0.125 %     0.225 %
Category 3
               
 
               
BB+ by S&P or Ba1 by
               
Moody’s
    0.200 %     0.300 %
Category 4
               
 
               
BB or lower by S&P or
               
Ba2 or lower by
               
Moody’s
    0.300 %     0.400 %

For purposes of the foregoing, (i) if no rating for Long-Term Debt shall be
available from either Moody’s or S&P, such rating agency shall be deemed to have
established a rating for the Long-Term Debt of Avnet which is one rating grade
higher than the subordinated debt rating grade of Avnet, (ii) if no rating for
Long-Term Debt or subordinated debt of Avnet shall be available from either
Moody’s or S&P, each of the Facility Fee and the Program Fee shall be as set
forth in Category 4, (iii) if the ratings established or deemed to have been
established by Moody’s and S&P shall fall within different Categories, each of
the Facility Fee and the Program Fee shall be based upon the higher rating;
provided, however, that if such ratings shall differ by more than one notch
(meaning differing by more than one numerical Category), each of the Facility
Fee and the Program Fee shall be based on the rating that is one level lower
than the highest rating and (iv) if any rating established or deemed to have
been established by Moody’s or S&P shall be changed (other than as a result of a
change in the rating system of either Moody’s or S&P), such change shall be
effective as of the date on which such change is first announced by the rating
agency making such change. Each such change shall apply to all calculations
involving any of the Facility Fee or the Program Fee during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of either Moody’s or S&P shall change, or if any such rating agency shall
cease to be in the business of rating corporate debt obligations, in each case,
prior to the Facility Termination Date, Avnet and the Agent shall negotiate in
good faith to amend each of the Facility Fee and the Program Fee hereunder to
reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, each of the
Facility Fee and the Program Fee shall be determined by reference to the rating
most recently in effect prior to such change or cessation.

7